Citation Nr: 1114755	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  08-12 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for the service-connected malaria.  

2.  Entitlement to service connection for hypertension, to include as secondary to the service-connected malaria.  

3.  Entitlement to service connection for a cardiovascular disorder, to include as secondary to the service-connected malaria.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to January 1946 and from September 1950 to October 1950.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 RO rating decision.  

The Board remanded the case to the RO (via the Appeals Management Center (AMC), in Washington, D.C.) for additional development of the record in August 2009.  

The actions sought by the Board through its development request appear to have been substantially completed as directed, and it is of note that the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

VA's duty to assist is met; thus, it is not prejudicial for the Board to proceed with appellate review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Of preliminary importance, it appears that in an Informal Hearing Presentation, submitted by the Veteran's representative in April 2011, an issue of entitlement to an initial evaluation in excess of 30 percent for the service-connected hearing loss was raised.  The AOJ should seek clarification from the Veteran and his representative as to whether or not he was dissatisfied with the June 2010 RO rating decision, which assigned a 30 percent rating for the service-connected hearing loss.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran is not found to have presented credible lay assertions sufficient to establish a current diagnosis of an active disease process involving malaria or documentation of any residuals relating to any previously active process.  

2.  No evidence of an active disease process involving malaria or documentation of any residuals relating to any previously active process is demonstrated.  

3.  The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to hypertension since service, and is not found to be competent to relate his claimed hypertension to his service-connected malaria.  

4.  The Veteran is not shown to have manifested complaints or findings referable to hypertension in service, within one year of separation from service, or for several years thereafter; and the currently demonstrated hypertension is not shown to be due to an injury or other event of the Veteran's period of active service or otherwise to have been caused or aggravated by the service-connected malaria.    

5.  The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to a cardiovascular disorder since service, and is not found to be competent to relate his claimed cardiovascular disorder to his service-connected malaria.  

6.  The Veteran is not shown to have manifested complaints or findings referable to a cardiovascular disorder in service, within one year of separation from service, or for several years thereafter; and the currently demonstrated hypertension is not shown to be due to an injury or other event of the Veteran's period of active service or otherwise to have been caused or aggravated by the service-connected malaria.    


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating for the Veteran's service-connected malaria have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.88b, Diagnostic Code (DC) 6304 (2010).  

2.  The Veteran's claimed hypertension is not due to disease or injury that was incurred in or aggravated by active service; nor did hypertension manifest to a compensable degree within one year after service discharge; nor may hypertension be presumed to have been incurred therein; nor is any shown to be proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010).  

3.  The Veteran's claimed cardiovascular disease is not due to disease or injury that was incurred in or aggravated by active service; nor did a cardiovascular disease manifest to a compensable degree within one year after service discharge; nor may a cardiovascular disease be presumed to have been incurred therein; nor is any shown to be proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in December 2006, July 2008, October 2009, and July 2010.  In the December 2006 letter, the Veteran was notified of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claims were readjudicated in February 2011.  As this course of action has corrected any initial notice errors, there is no prejudice to the Veteran.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  Specifically, an attempt was made to obtain a VA examination result, dated in February 2007; however, the AMC was unable to do so and issued a formal finding of unavailability in July 2010.  

Further, the Veteran has been afforded multiple VA examinations to address the nature and etiology of his claimed hypertension and cardiovascular disorders, and to address the nature and severity of his service-connected malaria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Hence, the Board is satisfied that all reasonable efforts to develop the record have been made with respect to these claims.  

As discussed, the Veteran was notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  See Dingess/Hartman v. Nicholson, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


General Legal Criteria

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Certain conditions, such as hypertension, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Secondary service connection may also be granted where the evidence shows that a chronic disability has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

To establish a service connection for an injury, a veteran is required to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is required to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

As to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  


Specific Rating Criteria

The Veteran's malaria is rated as noncompensable (0 percent) under the Schedule of Ratings-Infectious Diseases, Immune Disorders and Nutritional Deficiencies,  Diagnostic Code 6304.  

Diagnostic Code 6304 provides:

Malaria: 

100%		As active disease.  

Note: The diagnosis of malaria depends on the identification of the malarial parasites in blood smears.  If the veteran served in an endemic area and presents signs and symptoms compatible with malaria, the diagnosis may be based on clinical grounds alone.  Relapses must be confirmed by the presence of malarial parasites in blood smears.  

Thereafter rate residuals such as liver or spleen damage under the appropriate system.  

See 38 C.F.R. § 4.88b (2010).  



Standard of Review

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

With respect to the claim for a compensable evaluation for the service-connected malaria, the Veteran asserts that a higher rating for his service-connected malaria is warranted due to an increase in the severity of his symptomatology.  

However, considering the evidence of record in light of the above-noted criteria, the Board concludes that the overall record continues to support the assignment of a noncompensable (0 percent) evaluation for the Veteran's service-connected malaria.  

The medical evidence of record fails to show the presence of any active malaria or residuals thereof, to include malarial parasites in blood smears.  In particular, a May 2010 VA examination reflects a remote history of treatment for malaria in 1950, and a diagnosis of malaria, resolved, no residuals identified.  Furthermore, as discussed in greater detail below, there is no evidence that the Veteran currently experiences any residual symptoms that he claims to be related to malaria.  Given the lack of such evidence, a compensable rating is not warranted and the Board must deny this claim.  

In addition, there are no medical findings to warrant evaluation of this disability under any other provision of the rating schedule.  

Overall, the only evidence of record supporting the Veteran's claim for an increased rating is his own lay assertions and description of his symptomatology.  

The Board must assess the competency and credibility of lay statements regarding in-service or continuous postservice symptomatology.  As to this, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence.  

Where the determinative issue involves causation or a diagnosis, there must be competent evidence and, generally, lay statements are not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

However, lay evidence can be competent to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), or (2) the layperson is reporting a contemporaneous medical diagnosis (but see Robinette v. Brown, 8 Vet. App. 69, 77 (1995) when the underlying medical nature of evidence has been significantly diluted, as in the connection between a lay account of past medical information, and filtered through layman's sensibilities, such evidence is too attenuated and inherently unreliable to constitute medical evidence) or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

However, information simply recorded by a medical examiner and unenhanced by any additional medical comment, and thus not adding any medico-evidentiary value to the lay history through medical expertise, does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

In the first circumstance, identification of a medical condition, there is a two-step analysis, the first is competence and the second is credibility.  Robinson v. Shinseki, 2008-7096 (Fed. Cir. March 3, 2009) (not selected for publication); 312 Fed.Appx. 336, 2009 WL 524737 (C.A.Fed.).  

In the first step, competency of lay evidence, it must be determined whether the disability is capable of lay observation, if so, then lay evidence thereof is not a medical determination requiring medical evidence; rather, it can be established by competent lay evidence.  Jandreau, Id.; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see 38 C.F.R. § 3.159(a)(2).  If not, then competent medical evidence is required.  

If lay evidence is competent, then the second step is to assess credibility by weighing the pertinent lay evidence against the other evidence-including in-service records documenting in- service injury or disability, if any.  Robinson, Id.  

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Other factors are the lapse of time in recollecting events, prior conflicting statements, consistency with other statements and evidence, internal consistency, facial plausibility, bias, self-interest, the earliest time at which corroborating lay or medical evidence is first shown, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

The Board notes that the Veteran has not asserted that he experiences particular symptoms related to his service-connected malaria beyond those described below.  Moreover, he has not been shown to possess any training, expertise, or credentials in the field of medicine and is not competent to evaluate the nature and severity his service-connected malaria.  As noted in the diagnostic criteria, relapses must be confirmed by the presence of malarial parasites in blood smears.  

Accordingly, any lay statement presented as to the extent of his service-connected disability must be considered in light of the objective findings from the May 2010 VA examination, which was based upon a detailed assessment of various diagnostic tests.  

For all the foregoing reasons, the claim on appeal must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine in connection with the claim for increase.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Board has considered whether "staged" ratings are appropriate for the claim on appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The record does not support assigning different percentage ratings for the service-connected disability on appeal during the period of the appeal.  

Further, the Board finds that the service-connected malaria is not productive of an unusual or exceptional disability picture so as to obviate the application of the established rating criteria.  The Veteran has submitted no evidence showing that his service-connected malaria has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation.  He has also not been hospitalized for this disability during the period of the appeal.  As such, the Board is not required to remand this matter to the RO for referral actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

As a final matter, the Veteran has not contended, nor does the record otherwise suggest, that he is no longer employed due to his service-connected malaria.  During his May 2010 VA examination, it was noted that the Veteran retired when he became eligible by age or duration of work.  As such, this case does not raise a claim for a total rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

With respect to the claims for entitlement to service connection for hypertension and for a cardiovascular disorder, the Veteran contends that he has current diagnosis of both hypertension and of a separate cardiovascular disorder that he asserts are secondary to his service-connected malaria.  

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the claims of service connection for hypertension and for a cardiovascular disorder, both claimed as secondary to service-connected malaria.  

Notably, service treatment records indicate that the Veteran was treated for palpitations and pain in the chest associated with anxiety; however a chest X-ray taken in October 1950 shows the absence of specific chest complaints and normal results.  Further, these records are negative for any findings of or treatment for hypertension, or for a specific cardiovascular disorder.  

The Board concedes that VA and private treatment records show current diagnoses of hypertension, irregular heartbeat, mitral valve prolapse with moderate mitral regurgitation, floppy tricuspid valve without gross prolapsed, but with moderate tricuspid regurgitation, chest pain, non-cardiac in origin, dyspnea, paroxysmal atrial fibrillation, and congestive heart failure.  

Specifically, a private treatment record, dated in April 2004, reflects findings that the Veteran was being treated with Norvasc for his hypertension, and that he had a faint I/VI systolic murmur.  

A December 2007 private treatment record shows a history of hospitalization in July 2007 for chest pain, and indicates findings of chest pain, atypical, somewhat pleuritic and raises the possibility of a respiratory tract infection.  The physician opined that the chest discomfort appeared unlikely to be cardiac, as the Veteran did not have a pericardial friction rub and his electrocardiogram was not in keeping with acute pericarditis.  Further, the physician noted that previous stress testing was negative for myocardial ischemia.  

An August 2009 private treatment record shows a history of chronic angina and presumed coronary artery disease.  The private physician opined that the Veteran's current chest pain could have been brought on by demand angina as a result of tachycardia, and noted that the Veteran had paroxysmal episodes of atrial fibrillation with rapid ventricular response, which could have triggered the angina.  

While it is acknowledged that at least since 2004 the Veteran has been treated for a number of cardiovascular disorders and for hypertension, the preponderance of the evidence is against establishing a nexus between the Veteran's claimed hypertension and cardiovascular disabilities and his active duty or his service-connected malaria.  

In this regard, in conjunction with the current appeal in March 2007, the Veteran underwent a VA heart examination.  Here, he complained of heart stress, with a date of onset of 1944.  The examiner noted that the claims file did not contain evidence of a history of heart disease; however, the Veteran gave a history of hospitalization for "stress on my heart" in the summer of 2006.  The examiner opined that the Veteran's current medications and the fact that there was no follow up visit to a cardiologist indicated that the hospital discharge diagnosis was non-cardiac related.  Further, the Veteran denied experiencing chest pain since his discharge, and indicated that he was placed on acid blockers that the examiner opined would indicate a gastroesophageal reflux disease (GERD)/gastrointestinal (GI) problem as the etiology of the chest pain.  The examiner observed that a February 2007 VA treatment record failed to reveal any heart disease or mention of chest pain, and indicated that a stress test from two years prior was negative.  

The Veteran denied a history of trauma to the heart, cardiac neoplasm, myocardial infarction, congestive heart disease, rheumatic heart disease, hypertensive heart disease, syphilitic heart disease, endocarditis, and pericarditis.  He reported that he is not taking continuous medication, and has no history of syncope, angina, or dizziness.  He endorsed a history of dyspnea on mild exertion, a history of fatigue on a monthly basis, and a history of hospitalization.  Cardiac examination findings revealed normal results, and a stress test showed estimate MET's at 9 functionally.  Further, electrocardiograph testing performed in March 2007 reflected normal tracing.  

The Veteran was diagnosed with normal cardiovascular examination/normal electrocardiogram, and stable hypertension.  The VA examiner opined that the Veteran's cardiovascular condition was not caused by or the result of malaria in 1943, and based this finding on the fact that the Veteran had a normal cardiovascular examination.  

Significantly, a private physician, who had treated the Veteran for several years, submitted a letter in June 2007 that reflects an opinion that as the Veteran had malaria during the time he was in the service in World War II, that the illness could certainly have caused some damage to his heart and/or living, making it possibly more likely for him to develop hypertension or heart disease.  The private physician noted that it was impossible to prove this after so many years have passed since service.  

Notably, an award of service connection may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102 (2009); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. App. 124, 127 (1998).  Therefore, the statement of the June 2007 private physician indicating that it is impossible to prove that the Veteran's hypertension and heart disease are related to malaria contracted during World War II has little probative value.  

Most recently, the Veteran underwent a VA general examination in May 2010, during which he provided a history of hypertension since 2005 and of a heart condition since 2007.  The examiner observed that the Veteran was an unreliable historian.  The examiner noted that the Veteran's last cardiac echocardiogram was normal for his age, and observed that there was no evidence of congestive heart failure, pulmonary hypertension, abnormal breath sounds, abnormal heart size, and hypertensive heart disease.  

The Veteran was diagnosed with hypertension and with atrial fibrillation.  The examiner opined that the Veteran's heart condition, including atrial fibrillation, and hypertension, are not caused by or a result of malaria, and based this opinion on a determination that there is no basis in medical fact to make that assertion, and that nothing in the claims file supports such an assertion.  

The Board finds that the March 2007 and May 2010 VA examiners' opinions constitute probative and dispositive evidence on the current medical condition question.  In this regard, these examiners based their opinions on both current examinations of the Veteran and review of the documented medical history and findings and supported by a rationale that discusses both.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

Further, their findings are generally supported by the medical evidence of record, to particularly include the service treatment records that are negative for findings of hypertension or cardiovascular disorder in service, as well as the VA and private treatment records that show findings that the Veteran was not treated for hypertension and a cardiovascular disorder until decades after service.  This is strong evidence against a finding of any continuity of symptomatology and against the claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

As discussed above, secondary service connection may also be granted where the evidence shows that a chronic disability has been aggravated by an already service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  The Board acknowledges that both the March 2007 and May 2010 VA examination reports were deficient as neither examiner specifically addressed if the Veteran's hypertension and cardiovascular disorder were aggravated by the service-connected malaria, despite the general determination that these disorders were not caused by the service-connected malaria.  

The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

However, as the June 2007 private physician letter reflects the opinion that it would be impossible to prove that the service-connected malaria could have caused some damage to the heart "this far out in time," the Board finds that an additional VA examination to clarify the issue of aggravation is not warranted.  In this regard, the outcome of these claims hinges on what occurred during the Veteran's military service, and what has been shown or established during the many years since his discharge, including since filing these claims.  In the absence of evidence of a relevant in-service disease or injury, or medically objective grounds establishing an association of these current disorders with the service-connected malaria, referral of these claims to obtain an additional examination and/or medical nexus opinion as to the possible aggravation of any of these disorders would be based solely on an uncorroborated assertion regarding what supposedly occurred in service.  Significantly, to this end, the Veteran has made no such assertion.  

The Board has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Overall, the only evidence of record supporting the Veteran's claims for service connection is his own lay statements and descriptions of his symptomatology.  

As noted, when addressing the competency of lay evidence, it must be determined whether the disability is capable of lay observation, if so, then lay evidence thereof is not a medical determination requiring medical evidence; rather, it can be established by competent lay evidence.  If not, then competent medical evidence is required.  If lay evidence is competent, then the second step is to assess credibility by weighing the pertinent lay evidence against the other evidence-including in-service records documenting in- service injury or disability, if any.  Robinson, Id.  

Although the Veteran is deemed competent to describe overt physical manifestations of his hypertension and cardiovascular disorder, to include dizziness, chest pains, and difficulty breathing, as these particular symptoms are capable of lay observation, he has not been shown to possess any training or expertise and is not competent to comment meaningfully as to the nature and likely etiology of these disorders.  

As to the Veteran's statements indicating or suggesting that there is a nexus or relationship between his service-connected malaria and the subsequent development of hypertension and/or a cardiovascular disorder, those statements do not relate to observable symptoms or other matters within the competence of a lay person.  Rather, they reflect the Veteran's subjective opinion that there is a relationship between the two conditions.  The Veteran is not competent to provide such statements of etiology.  Grottveit, 5 Vet. App. 91, 93 (1993); see also 38 C.F.R. § 3.159(a)(1) and (2).  

Hence, any lay opinion that he has presented as to his hypertension is substantially outweighed by the findings from the March 2007 and May 2010 VA examinations, which were based upon a review of the entire record.  Furthermore, the May 2010 VA examiner noted that the Veteran was not a reliable historian.  

Accordingly, the preponderance of the evidence is against the claims of service connection for hypertension and for a cardiovascular disorder; hence, they must be denied.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.310.  The benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to a compensable evaluation for the service-connected malaria is denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for a cardiovascular disorder is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


